Citation Nr: 0814612	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right thumb 
disorder.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for actinic keratoses and basal cell carcinoma 
prior to April 18, 2006, in excess of 30 percent from April 
18, 2006 to September 5, 2006, and in excess of 50 percent 
from September 5, 2006,forward.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1960 to May 
1962.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from May 2005 and November 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In March 2008, the veteran submitted additional evidence 
pertinent to his claim, not already of record at the time of 
the last supplemental statement of the case issued by the RO.  
He included a written waiver of RO consideration of this 
evidence in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2007).  


FINDINGS OF FACT

1.  Sinusitis did not have onset during the veteran's active 
service and is not otherwise etiologically related to his 
active service.  

2.  The veteran does not currently have a right thumb 
disability.

3.  Prior to April 5, 2006, the veteran's actinic keratoses 
and basal cell carcinoma of the head, face and neck did not 
result in any characteristic of disfigurement, palpable or 
visible tissue loss, or gross distortion or asymmetry of any 
features or paired set of features.

4.  From April 5, 2006 to September 5, 2006, the veteran's 
actinic keratoses and basal cell carcinoma of the head, face 
and neck resulted in visible tissue loss of the right ear and 
left nasal ala but did not result in any characteristic of 
disfigurement or gross distortion or asymmetry of any 
features or paired set of features.  

5.  From September 5, 2006, forward, the veteran's actinic 
keratoses and basal cell carcinoma of the head, face and neck 
resulted in visible tissue loss of the right ear and left 
nasal ala, but did not result in any characteristic of 
disfigurement, or gross distortion or asymmetry of more than 
two features or paired set of features.  

6.  For all periods of time, the veteran's actinic keratoses 
and basal cell carcinoma of other than his head, face, and 
neck, did not result in deep lesions or scars of 6 square 
inches or greater, unstable lesions or scars, lesions or 
scars painful on examination, or lesions or scars that 
limited the function of any part affected; and comprised 
areas less than 144 square inches.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  The criteria for service connection for a right thumb 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
prior to April 18, 2006, 30 percent from April 5, 2006 to 
September 5, 2006, and 50 percent from September 2006, 
forward, for actinic keratoses and basal cell carcinoma, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In February 2005, the veteran claimed entitlement to service 
connection for sinusitis and a right thumb injury, stating, 
"[t]his is a chronic condition that has been with me since 
active duty."  In his substantive appeal, filed in February 
2006, the veteran stated that he thought the RO incorrectly 
decided his case because he is currently on medication for 
sinusitis and because he had a thumb injury during service 
and his thumb is enlarged due to arthritis and feels 
sensitive and numb. 

Service medical records do not show any treatment for 
sinusitis, nasal abnormalities, or allergic rhinitis.  In 
July 1961, the veteran sought medical treatment for an injury 
of his right thumb, stating "[a] door blew to and a piece of 
glass cut my right thumb."  A laceration of his thumb was 
cleaned, sutured times six, and dressed, with instructions to 
return in seven days.  The next day he complained of a 
throbbing right thumb.  There are no further entries 
regarding his thumb.  A report of medical examination, dated 
one month prior to separation from service, indicates a 
normal clinical evaluation of the veteran's upper 
extremities, sinuses, and nose, providing evidence against 
this claim.  

The lack of any mention of sinusitis, rhinitis, or of any 
nasal disorder during service and the normal clinical 
evaluation at separation from service are evidence against 
the veteran's claim for service connection for any of those 
conditions because it tends to show that these conditions 
were not present during service.  

Similarly, that his treatment for a cut on his thumb 
consisted of two clinic visits nine months prior to 
separation from service and there is no report of any 
residuals of a thumb injury, or any other disorder of his 
right thumb, at separation from service, is evidence that he 
had no residuals from the cut on his thumb and that he had 
any chronic disorder of his right thumb incurred during 
service.  

Post service, the first mention of sinusitis, rhinitis or 
nasal problems, is found in a June 2003 VA clinic note 
listing allergic rhinitis.  November 2003 VA Ear, Nose, and 
Throat Clinic consult notes report that the veteran had a 
large nasal polyp on the right.  January 2004 VA Ear, Nose 
and Throat clinic notes indicate that that the veteran denied 
any history of having previously been diagnosed with nasal 
polyps or any prior nasal surgery.  A computerized tomography 
scan revealed nasal polyps and involvement in the ethmoid 
sinuses with some thickening of the walls of the maxillary 
sinuses.  An assessment was provided of possible sinusitis.  
In April 2004, an impression was provided of bilateral nasal 
polyps and chronic sinusitis; the polyps were subsequently 
surgically removed.  

The record is absent for any indication that the veteran's 
diagnosed allergic rhinitis, chronic sinusitis, or nasal 
polyps had onset during his active service; service from 
which he was discharged some forty years prior to the first 
evidence of sinusitis, rhinitis or nasal polyps.  This long 
period of time without any report of these conditions is more 
evidence against his claim because it tends to show that 
these conditions manifested for the first time long after 
service. 

Moreover, his report in January 2004 that he had no previous 
polyps is evidence that the veteran's current sinusitis, 
rhinitis, and recently removed nasal polyps do not date back 
to his service.  In this regard, when explaining the history 
of nasal problems to medical professionals, a reasonable 
person would mention if he had a forty year history of such 
problems.  The veteran made no such report.  No competent 
medical opinion relating his sinusitis, rhinitis, or nasal 
polyps is of record.  Only the veteran's assertion provides 
any evidence of such relationship.  

As to post service evidence that the veteran even has a right 
thumb disorder, the Board has considered his February 2005 
claim in which he listed sinusitis and a right thumb injury 
and remarked "I have treatment at VAMC Temple for this 
condition." 

The only clinical evidence mentioning the veteran's thumb is 
found in October 2004 VA clinic notes from the Temple 
division of the Central Texas Healthcare System.  This is 
merely repeated elsewhere in later notes.  These notes state 
that the veteran complained of numbness, tingling, and aching 
in both hands, his thumb, index and middle fingers, primarily 
at night but also bothering him during the day when driving 
or grasping objects.  He reported symptoms ongoing for 
approximately one month.  He was diagnosed with carpal tunnel 
syndrome.  Because his complaint regarding a thumb problem is 
listed along with reports of problems with his hands and 
other digits, and is etiologically connected to carpal tunnel 
syndrome, this note is not evidence of residuals of thumb 
lacerated thumb over four decades earlier.  

Absent from the record is any evidence that the veteran has 
arthritis of the thumb, or any other disorder of his thumb, 
or any residuals of a thumb laceration.  The only evidence 
that he has any disorder of his thumb is his report of 
numbness and tingling of his thumb.  

As a layperson, the veteran is competent to report observable 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, laypersons are generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

There are exceptions.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In explaining the conditions 
that may be competently identified by a layperson, the U.S. 
Court of Appeals for the Federal Circuit noted that a veteran 
is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence 
as to more complex medical questions.  Id.  

The Board finds that arthritis is not so simple a condition 
as to be subject to the diagnosis of a layperson.  Nor does 
the etiology of an enlarged, numb, or sensitive thumb, or of 
nasal polyps, rhinitis, or sinusitis, under the facts of this 
case, lend itself to the opinion of a layperson.  Hence, the 
veteran's assertion that he has arthritis of his right thumb 
and his implied assertion that his current symptoms involving 
his thumb and sinusitis are related to service are not 
competent evidence.  

As to his reports of swelling and numbness of the right 
thumb, the Board does not dispute that he may experience 
these symptoms; however the Board finds the complete lack of 
any mention of a right thumb disorder in post service medical 
records to be more probative as to whether the veteran has a 
disability specific to his right thumb.  In the absence of 
proof of the claimed disability there can be no valid claim 
for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, the preponderance of the evidence is against a 
finding that the veteran has claimed disability.  

Furthermore, even if the veteran does currently have 
arthritis or some other disability of his right thumb, there 
is no medical evidence that such is related to his service 
and significant evidence against such a finding.  The only 
evidence favorable to a connection between any disorder of 
the veteran's right thumb and his service is his vague 
assertion in his claim that he has had difficulty with his 
right thumb since service.  Evidence unfavorable to his claim 
includes the report of normal upper extremities at separation 
from service, the lack of any report of symptoms involving 
his right thumb until more than forty years after separation 
from service, and the absence of treatment for any disorder 
of his right thumb since 1961.  The Board finds the 
unfavorable evidence to outweigh the favorable evidence.  

In summary, the preponderance of evidence found in service 
and post service medical records is against the veteran's 
claims for service connection for sinusitis and a right thumb 
disorder.  Hence his claims must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).  

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

This claim for an evaluation higher than that assigned by the 
RO originated from the RO decision that granted service 
connection for that disability.  In such claims, ratings can 
be assigned for separate periods of time based on the facts 
found, a practice referred to as assigning "staged" 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was established for acitinic keratoses and 
basal cell carcinoma in a May 2005 rating decision.  At that 
time the Board assigned an evaluation of 10 percent disabling 
for disability of the veteran's skin, effective February 20, 
2002, the date of the veteran's claim to reopen a previously 
denied claim.  The rating decision stated that the evaluation 
was based on evidence of lesions of the veteran's ears, 
forehead, nose, face, hands, forearms, chest, and neck.  

In a January 2007 decision, the RO increased the rating to 30 
percent disabling, effective April 18, 2006.  In a November 
2007 decision, the RO increased the evaluation to 50 percent, 
effective September 5, 2006.  The Board has reviewed all 
evidence of record in determining whether a higher evaluation 
is warranted for any period of time.  

VA's Schedule for Rating Disabilities is constructed, in 
general, according to the physiological systems affected by 
the disability.  Criteria for rating disabilities of the skin 
are found under 38 C.F.R. § 4.118.  

38 C.F.R. § 4.118 does not contain a diagnostic code specific 
to actinic keratoses and basal cell carcinoma.  However, 
Diagnostic Code 7833 specifies that malignant melanoma, a 
type of skin cancer and thus analogous to the veteran's 
disability, is to be evaluated as scars, disfigurement, or 
impairment of function.  A note under that Diagnostic Code 
refers to evaluations when a malignancy requires therapy 
comparable to that used for systemic malignances.  Since 
there is no evidence that the veteran's case falls into that 
category, the discussion in that note is not relevant.  The 
Board finds no criteria other than that found in Diagnostic 
Codes 7800 through 7805, to be applicable to the veteran's 
skin disability.  

Most of the evidence of record addresses the veteran's 
actinic keratoses and basal cell carcinoma of his head, face 
and neck.  The Board first addresses that aspect of his 
disability, and then addresses the remainder of his skin 
affected by this disability.  

Ratings for disfigurement of the head, face, or neck are 
determined, in part, by the presence of eight defined 
characteristics of disfigurement.  38 C.F.R. § 4.118 
Diagnostic Code 7800.  These characteristics of disfigurement 
are listed in Note (1) to Diagnostic Code 7800 as follows: 
scar 5 or more inches (13 or more cm.) in length; scar at 
least 1/4 inch (0.6 cm.) wide at the widest part; surface 
contour of scar elevated or depressed on palpation; scar is 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding 6 square inches (39 sq. cm.); abnormal 
skin texture (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding 6 square inches (39 sq. cm.);underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.). ; and skin indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  Id.

A skin disorder with one characteristic of disfigurement of 
the head, face, or neck is rated 10 percent disabling.  

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  Id.  

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement, is rated 50 percent disabling.  Id.  

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement, is rated 80 percent disabling.  Id.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Id.  Note 
(3) provides that unretouched color photographs are to be 
taken into consideration when rating under these criteria.  
Id.  

VA examinations of the veteran's skin were conducted in 
August 2000, September 2005, August 2006, and October 2007.  
Color photographs are of record from the September 2005 
examination and the August 2006 examination.  

Physical examination in August 2000 revealed multiple red, 
dry, scaly lesions of the veteran's left forehead, cheek, 
neck (extending down to the mandible margin), and a few 
lesions of the right cheek, right shoulder, right upper arm 
and right forearm.  No photographs, measurements, or other 
description was included in the examination report.  These 
results of this examination do not provide sufficient 
information to allow for any change in the evaluation 
assigned.  

The September 2005 examination report is more informative.  
The examiner stated that 90 percent of the veteran's face was 
affected by his skin disability.  However, there is no 
mention of any scarring, palpable tissue loss, change in 
pigmentation, or any other description addressing the rating 
criteria.  Importantly, left profile, right profile, and two 
front view color photographs from the examination are of 
record.  

These photographs are unremarkable.  Depicted is a typical 
late middle aged male with a slightly red discoloration of 
the lower left cheek, of less than 1/2 inch in diameter, and 
a few small, less than 1/4 inch in diameter, red and white 
discolorations on his left brow and forehead.  His nose is 
somewhat mottled with fairly even scarring at and below the 
nasal ala, with an area of slightly depressed or missing 
tissue above the right nasal ala of area less than 1/2 inch 
in diameter.  A left profile reveals an approximately 1/4 
inch diameter red discoloration of his ear, and one slightly 
larger red discoloration of his temple along with several 
very small red discolorations of the cheek area and above his 
right eye.  A right profile reveals diffuse red 
discoloration, resembling a recent close shave, across the 
jawline, lower right temple, and below his eye.  The upper 
aspect of the right ear has a smoothly sloping area of absent 
tissue, no more than 1/2 inch in length and indented perhaps 
1/8 inch.  

The overall impression is not one that would draw particular 
attention.  Rather, the lower portion of the veteran's nose 
is somewhat mottled and, in places, his skin resembles that 
typically seen after a close shave.  There is what could be 
slight visible tissue loss above the right nasal ala.  As to 
his right ear, the indentation could be slight tissue loss 
but also has the appearance of a normal ear, just not 
perfectly shaped.  Hyperpigmentation, and perhaps irregular 
skin texture, affects a combined area of much less than 6 
square inches of his head, face, and neck.  

Importantly, the Board, as a factual lay determination, finds 
that these photographs do not show the veteran to have any of 
the specified characteristics of disfigurement or gross 
distortion or asymmetry of any feature or paired set of 
features.  

Prior to and including the September 5, 2006 examination, the 
examination reports and the VA treatment records do not show 
the veteran to have any characteristics of disfigurement but 
do show the veteran to have a small area of visible tissue 
loss of his right ear and above his right nasal ala.  There 
is no evidence of gross distortion or asymmetry of any 
features or paired features.  Hence, the preponderance of 
evidence of record is against assigning a rating higher than 
that already assigned by the RO for the period prior to 
September 5, 2006.

A VA plastic surgery clinic note, dated in October 2005, 
stated that the veteran had suspicious lesions of the 
forehead, left temple, right nasal area, sideburn, infra-
orbital, and pre-auricular areas.  Surgical treatment was 
provided on April 18, 2006.  Descriptions of the surgery and 
follow up clinic visit notes do not provide evidence 
sufficient to apply the rating criteria.  

In August 2006, the veteran underwent another VA skin 
examination.  The report includes six photographs of his 
face, neck and head, including profiles and a close up of the 
left side of his nose.  

These photographs show some slight differences when compared 
to the September 2005 photographs.  A close up photograph of 
the left side of the veteran's nose shows that the scarring 
is less pronounced than shown in the more distantly shot 
photographs, some of the mottling is not scarring but rather 
thin blood vessels.  His left nasal ala has a slight 
indentation, more of a hypopigmentation, no more than 1/2 
inch in greatest diameter.  This is barely noticeable and is 
not a gross distortion of his nose.  

These photographs do show that the top of his right ear 
appears slightly smaller than the top of his left ear.  The 
photographs show slight asymmetry as to the veteran's ears 
but not gross distortion or asymmetry of any features or 
paired sets of features.  While it is noticeable that the 
veteran's ears are not perfectly symmetrical, the asymmetry 
is not alarming in appearance and does not draw one's 
attention and is best described as slight.  

That report also contained comment by the examiner that the 
veteran had undergone surgical wedge resection of the top of 
the right ear and excision from his left nasal ala leaving a 
rectangular 'divot' of 1 by 1/2 cm with a 2 mm depth.  The 
examiner commented that this resulted in asymmetrical 
disfigurement of the veteran's face.  He also reported that 
April 2006 surgical treatment had included excision of a skin 
lesion of the right cheek at the jaw line and excision of a 
skin lesion of the left temple.  Post-operative wounds healed 
without complication.  There was no impairment of function.  

Under objective findings, the examiner reported the 
following: diffuse telengiactatic solar elastosis right ear, 
top of ear with deformity and 2 cm deficit compared to left 
ear; left nasal ala with 1 cm by 1/2 cm rectangular deficit 
of 2 mm depth; left preauricular longitudinal incision site 
scar of 3 1/2 cm length, nil width, nontender, slightly 
hypopigmented, not elevated depressed or adherant, no keloid, 
inflammation or dysfunction; a 1 cm area of macular 
hypopigmenation of the left cheek at the jaw line without 
scar; and a 1 cm feint area of erythema of the left temple at 
site of excision, with no scar.  

This report and the photographs demonstrate that the veteran 
does not have any of the eight characteristics of 
disfigurement.  After describing the residuals of the 
veteran's April 2006 surgery of his right ear and nostril, 
the examiner reported that the veteran had asymmetrical 
disfigurement of his face.  The Board agrees.  However, this 
disfigurement could not reasonably be termed 'gross' and is 
much more properly described as 'slight'.  After viewing the 
photographs, the Board finds only that the veteran has slight 
asymmetry of the ears, slight distortion of his nose, and 
palpable tissue loss.  

As such, the Board finds that the preponderance of the 
evidence, including that from the August 2006 examination, is 
against granting a rating higher than the 30 percent already 
assigned for the period from April 18, 2006 to September 5, 
2006.  

On September 5, 2006, the veteran underwent additional 
excision of skin lesions from his face.  Lesions of the left 
and right forehead and right post auricular area were 
excised, as was a lesion of his left forearm.  

Another VA skin examination was conducted in October 2007.  
The examiner indicated that he had reviewed the veteran's 
claims file.  He provided a history that the veteran suffered 
from actinic keratoses and basal cell carcinoma with symptoms 
of crusting lesion, mainly on the face but no systemic 
symptoms.  Treatment had included liquid nitrogen and efudex.  
Treatment was immunosuppressive but topical with side skin 
atrophy side effects.  

Included in the report are pathology reports that describe 
the tissue specimens obtained from the September 2006 
excisions of the veteran's face as follows: a specimen 3 cm 
at greatest diameter, with underlying fat to depth of 0.5 cm, 
from the left forehead; a specimen 3 cm in greatest diameter 
with underlying fat of 0.5 cm from the right post auricular 
region; a specimen 2.4 cm in greatest diameter with 
underlying fat to depth of 0.3 cm, from the left forehead. 

Upon physical examination, the examiner found the veteran to 
have extreme sundamaged facial skin with visible and palpable 
tissue loss causing gross distortion and asymmetry of his 
right ear, bilateral temple, bilateral cheeks, nose, and 
chin.  No photographs were included.  

Given that the veteran had excision of tissue from his 
forehead and right ear after the photographs before the Board 
were obtained, the Board will not dispute the examiner's 
findings of gross distortion or asymmetry of these features.  
However, the veteran has had no additional surgery of his 
nose, chin, or cheeks since the photographs were taken that 
are before the Board.  

Gross distortion or asymmetry is an aesthetic judgment.  From 
the photographs before the Board, there simply is no 
distortion or asymmetry of the veteran's cheeks or chin; at 
worst he appears to have slight razor burn.  To call his nose 
"grossly" deformed or asymmetrical is not within the realm 
of even a liberal interpretation.  Rather, he has a small 
indentation or section of tissue missing from above the right 
nasal ala and a small piece of tissue missing from the lower 
portion of the left nasal ala which also has faint scarring 
and surface red 'spider' veins.  There is only slight 
deformity.  

As before, there is no evidence of any, let alone six or 
more, of the characteristics of deformity.  The veteran does 
have visible tissue loss of the right ear and right left ala 
and, even taking the examiner's view of his recently treated 
ear and forehead, the veteran has gross distortion or 
asymmetry of no more than two features or paired sets of 
features.  Hence, the preponderance of evidence is against 
assigning a rating higher than 50 percent for the veteran's 
actinic keratoses and basal cell carcinoma, for the period 
from September 5, 2006, forward.  

In February 2008, the veteran again underwent a surgical 
procedure involving his skin cancer.  This was summarized as 
re-excision of left temple skin with frozen sections and 
closure of defect with scar horizontally directed from 
lateral canathal area.  A pathology report describes the 3 
specimens from the veteran's left temple as a 1.5 by 1 cm 
ovoid fragment of skin, a 2.5 by 0.4 cm crescentic fragment 
of skin, and a V-shaped skin fragment with shards of 
underlying fat, measuring 1.5 cm in greatest diameter.  

Although this procedure involved the veteran's facial tissue, 
the extent of the procedure is well documented and 
demonstrates that the total surface area affected was less 
than 5 square cm. and, given that this was a re-excision, 
albeit with margins, the area involved was essentially the 
same area previously documented by photography.  

Given these facts, the Board finds it unnecessary to remand 
this case for another examination.  Even assuming that all of 
the skin removed in this latest surgery left areas of scars 
and hyper or hypopigmentation, the outcome would not change.  
The procedure was simply too limited to result in 
satisfaction of the criteria needed for a rating higher than 
the already assigned 50 percent.  

The Board now turns to consideration of whether a separate 
rating is warranted for the veteran's actinic keratoses and 
basal cell carcinoma of skin other than of his head, face, 
and neck.  

Scars, other than the head, face, or neck, that are deep or 
that cause limited motion, in an area or areas exceeding 6 
square inches (39 sq. cm.) are rated 10 percent disabling, if 
exceeding 12 square inches (77 sq. cm.), 20 percent 
disabling; if exceeding 72 square inches (465 sq. cm.), 30 
percent disabling; and if exceeding 144 square inches (929 
sq.cm.) 40 percent disabling.  38 C.F.R. §4.118, Diagnostic 
Code 7801.  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A 
deep scar is one associated with underlying soft tissue 
damage.  Id. at Note (2).   

Scars, other than the head, face, or neck, that are 
superficial or that do not cause limited motion are rated 10 
percent disabling if comprising an area or areas of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).  

Superficial unstable scars are rated 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Id. at Note (1).  

Superficial scars that are painful on examination are rated 
10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  38 C.F.R. § 4.118, Diagnostic Code 7805 provides that 
other scars are to be rated on limitation of function of 
affected part.  

The August 2000 examination report stated that the veteran 
had multiple, red, dry, scaly lesions of the right shoulder, 
upper arm and two or three lesions the right forearm.  A 
pathology report from "R.M.", M.D. indicates a specimen 
from the veteran's upper chest, measuring 0.4 cm in maximum 
diameter, revealed basal cell carcinoma.  A May 2002 VA 
dermatology consult noted several actinic keratoses of the 
right forearm.  The September 2005 examiner did not mention a 
skin disability of other than the veteran's head, face, and 
neck.  

The August 2006 VA examiner reported physical examination 
findings of diffuse solar elastosis, and erythema of the 
veteran's left and right forearms and dorsal hands.  He 
reported a 1 cm hyperkeratotic lesion with erythemaous base, 
consistent with actinic keratoses, of the left forearm.  Also 
contained in that report was the following: "EXPOSED SKIN 
INVOLVED IN SOLAR ELASTOSIS, ACTINIC CHANGES: 80 % TOTAL BODY 
SKIN INVOLVED IN SUCH, 15% (FACE, SCALP, UPPER NECK, DORSAL 
HANDS, AND FOREARMS."  

Photographs of the veteran's left forearm show a scarred area 
in the center of his forearm with diffuse hypo and 
hyperpigmented skin, along with several old tattoos.  The 
total area of scarring and hypo or hyperpigmented skin is no 
more than 5 inches by 3 inches, or 15 square inches.  

The examination report from October 2007 make no mention of 
skin other than of the veteran's head, face, and neck, other 
than to include a pathology report of specimens obtained from 
the veteran's left forearm in September 2006.  These are 
described as a skin ellipse measuring 1.8 cm in greatest 
diameter, with a depth of 0.2 cm of underlying fat.  

The veteran's own reports, the photographs, the examination 
reports, and all reports of the veteran's treatment, shows 
that his skin disability on appeal affects much less than 144 
square inches of the skin of other than his head, neck, and 
face.  There is no evidence of deep scars or lesions even 
approaching an area of 6 square inches.  Nor is there any 
mention of unstable lesions or scars, lesions or scars 
painful on examination, or of lesions or scars limiting 
motion or function of a part affected.  

As to the August 2006 examiner's references to percentages of 
skin involved, as quoted above, the Board does not find this 
report to be probative that the veteran has 80 percent of his 
total body skin affected by his skin disability.  Whatever 
the examiner was unsuccessfully trying to convey, there is no 
indication that he examined other than the veteran's face, 
neck, hands and forearms.  There is no reference anywhere in 
the rest of his report to areas other than the veteran's 
face, scalp, hands and forearms.  There are no other reports 
in the record describing skin lesion for any other parts of 
the veteran's anatomy, other than the mention of a small area 
of the veteran's chest, and a few lesions of the right 
shoulder, arm, and forearms, described above.  

A more logical explanation for the August 2006 examiner's 
comment, taken in the context of the rest of the report and 
the rest of the evidence of record, is that the veteran's 
skin disability affects 15 percent of his face scalp, upper 
neck, dorsal hands and forearms.  

Based on the above, the preponderance of medical evidence is 
against assigning a separate rating under any diagnostic code 
for the veteran's actinic keratoses and basal cell carcinoma 
of other than his head, face, and neck, for any period of 
time on appeal.  

Also considered by the Board is whether the veteran's actinic 
keratoses and basal cell carcinoma warrants referral for 
extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2007).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has required surgical 
treatment on several occasions for his actinic keratoses and 
basal cell carcinoma.  However, the record shows that this 
treatment was performed in a non operating room setting, did 
not require an anesthesiologist, and there is no indication 
that the treatment was performed on other than an outpatient 
basis.  Nor is there any evidence of record that the 
veteran's actinic keratoses has caused marked interference 
with the veteran's employment.  As this case has not involved 
any exceptional or unusual circumstances, the claim is not 
referred for consideration of an extraschedular rating; the 
veteran's disability is appropriately rated under the 
schedular criteria.

The Board does not find evidence that the veteran's actinic 
keratoses and basal cell carcinoma should be increased for 
any other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

In summary, the preponderance of the evidence of record is 
against assigning a higher or additional schedular rating for 
the veteran's actinic keratoses and basal cell carcinoma or 
referring his claim for extraschedular consideration.  Hence, 
his claim must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, other than notice as to how VA assigns disability 
ratings and effective dates, the VCAA duty to notify was 
satisfied by way of letters sent to the veteran in April 2002 
and May 2005.  The April 2002 letter responded to the 
veteran's claim for service connection for basal cell 
carcinoma and the May 2005 letter responded to the veteran's 
claims for service connection for a right thumb disability 
and sinusitis.  

Each letter fully addressed all four notice elements and was 
sent prior to the respective initial RO decisions in this 
matter.  The letters informed the veteran of what evidence 
was required to substantiate the claims for service 
connection and of the veteran's and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  

The duty to notify with regard to assignment of disability 
ratings and effective dates was not satisfied prior to the 
initial unfavorable decisions on the claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify as to assignment of 
disability ratings and effective dates was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in March 2006 that fully addressed all four 
notice elements.  With regard to assignment of disability 
ratings and effective dates, the letter informed the veteran 
of what evidence was required to substantiate the claims and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

Although the March 2006 notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of supplemental statements of the case issued in July 
2006 and November 2007, after the notice was provided.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In the 
instant case, the veteran disagreed with the initial rating 
assigned for his skin disability and did so within one year 
of the initial decision that granted service connection.  
Although the issue before the Board is whether the veteran's 
actinic keratoses and basal cell carcinoma is properly rated, 
the appeal arises from a claim for entitlement to service 
connection, not an increased rating claim.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999) (explaining that a 
disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the 
original claim and technically not a claim for an increased 
rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated: 

section 5103 (a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.  In the instant case, VCAA 
notice requirements were satisfied because the RO provided 
the veteran with the notice applicable to a claim to 
establish service connection.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The veteran was afforded 
VA medical examinations with regard to his actinic keratoses 
and basal cell carcinoma in September 2005, August 2006, and 
October 2007.

An examination was not afforded the veteran with regard to 
his claims for service connection for a right thumb 
disability and sinusitis.  The record is absent for any 
currently diagnosed left thumb disability, only the veteran's 
own statement that he has arthritis due to a laceration of 
his thumb in service, resulting in swelling and numbness 
since service.  This opinion is not competent evidence that 
he has a current disability of the right thumb.  The absence 
of any other treatment, report of symptoms, or objective 
statement regarding the veteran's alleged thumb disorder 
precludes a finding that he has the claimed disability.  As 
to his claimed sinusitis, the service medical records are 
absent for any report of sinusitis during service.  Hence, 
the first element specified in 38 U.S.C.A. § 5103A has not 
been met with regard to his claim for service connection for 
a thumb disorder and the second element specified in 38 
U.S.C.A. § 5103A has not been met with regard to his claim 
for service connection for sinusitis.  For these reasons, the 
Board declines to afford the veteran the respective medical 
examinations.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


